Title: From Thomas Jefferson to William Fleming, 1 July 1776
From: Jefferson, Thomas
To: Fleming, William


                    
                        Dear Fleming
                        Philadelphia. July 1. 1776.
                    
                    Your’s of 22d June came to hand this morning and gratified me much as this with your former contains interesting intelligence.
                    
                    Our affairs in Canada go still retrograde, but I hope they are now nearly at their worst. The fatal sources of these misfortunes have been want of hard money with which to procure provisions, the ravages of the small pox with which one half of our army is still down, and an unlucky choice of some officers. By our last letters, Genl. Sullivan was retired as far as Isle au noix with his dispirited army and Burgoyne pursuing him with one of double or treble his numbers. It gives much concern that he had determined to make a stand there as it exposes to great danger of losing him and his army; and it was the universal sense of his officers that he ought to retire. Genl. Schuyler has sent him positive orders to retire to Crown point but whether they will reach him time enough to withdraw him from danger is questionable. Here it seems to be the opinion of all the General officers that an effectual stand may be made and the enemy not only prevented access into New York, but by preserving a superiority on the lakes we may renew our attacks on them to advantage as soon as our army is recovered from the small pox and recruited. But recruits, tho long ordered, are very difficult to be procured on account of that dreadful disorder.
                    The Conspiracy at New York is not yet thoroughly developed, nor has any thing transpired, the whole being kept secret till the whole is got through. One fact is known of necessity, that one of the General’s lifeguard being thoroughly convicted was to be shot last Saturday. General Howe with some ships (we know not how many) is arrived at the Hook, and, as is said, has landed some horse on the Jersey shore. The famous Major Rogers is in custody on violent suspicion of being concerned in the conspiracy.
                    I am glad to hear of the Highlanders carried into Virginia. It does not appear certainly how many of these people we have but I imagine at least six or eight hundred. Great efforts should be made to keep up the spirits of the people the succeeding three months: which in the universal opinion will be the only ones in which our trial can be severe.
                    I wish you had depended on yourself rather than others for giving me an account of the late nomination of delegates. I have no other state of it but the number of votes for each person. The omission of Harrison and Braxton and my being next to the lag give me some alarm. It is a painful situation to be 300. miles from one’s country, and thereby open to secret assassination without a possibility of self-defence. I am willing to hope nothing of this kind has been done in my case, and yet I cannot be easy. If any doubt has arisen as to me, my country will have my political creed in the form  of a ‘Declaration &c.’ which I was lately directed to draw. This will give decisive proof that my own sentiment concurred with the vote they instructed us to give. Had the post been to go a day later we might have been at liberty to communicate this whole matter.
                    July. 2. I have kept open my letter till this morning but nothing more new. Adieu.
                    
                        Th: Jefferson
                    
                